DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/25/2021.
Reasons for Allowance
3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a shift register for gate driving circuit comprises node sustaining circuit, which minimize an abnormal output of the circuit. Independent claim 1 identifies the distinct limitations “a first control sub-circuit is connected to the reset signal terminal, the first power supply terminal, and the pull-down node, wherein the first control sub-circuit is configured to output the voltage of the first power supply terminal to the pull-down node under the control of the voltage of the reset signal terminal; a second control sub-circuit is connected to the signal input terminal, the second power supply terminal, and the pull-down node, wherein the second control sub-circuit is configured to output the voltage of the second power supply terminal to the pull-down node under the control of the voltage of the signal input terminal; and a first node sustaining circuit connected to a first node, a first level terminal and the second-level terminal, wherein the first node sustaining circuit is configured to sustain the potential of the first node under the control of a first level voltage of the first level terminal and the second level voltage of the second level terminal, wherein the first node is one of the pull-up node or the pulldown node”.
	The closest prior arts US 20180025695, US 2020/0043393, US 2020/0302844, US 2017/0221441 and US 2016/0372069 all cited in the Office action dated 1/19/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693